Citation Nr: 0403872	
Decision Date: 02/10/04    Archive Date: 02/23/04

DOCKET NO.  00-03 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
Cleveland, Ohio


THE ISSUE

Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel





INTRODUCTION

The veteran had active service from September 1951 to August 
1953.

This appeal arises from an August 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Pittsburg, Pennsylvania, that determined that claims of 
entitlement to service connection for bilateral hearing loss 
and tinnitus were not well grounded.  That decision also 
established service connection for chronic urethritis and 
urethral stricture and assigned an initial noncompensable 
evaluation.  The claims file is now under the jurisdiction of 
the Cleveland, Ohio regional office (RO).

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

When first before the Board in February 2001, the case was 
remanded for further development and adjudication under the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 
2002)), which redefined VA's duty to assist a veteran in the 
development of a claim.  Guidelines for the implementation of 
the VCAA that amended VA regulations were published in the 
Federal Register in August 2001.  66 Fed. Reg. 45620 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  

On return to the Board, in a September 2002 decision, service 
connection was granted for bilateral hearing loss.  The Board 
requested further development on the issue of service 
connection for tinnitus, instructing that the claims file be 
sent to an appropriate VA examiner for review and a medical 
opinion as to the etiology of the veteran's tinnitus.  The 
veteran was to be re-examined if necessary.  A Compensation 
and Pension Exam Inquiry indicates that the RO requested an 
examination in January 2003, and the veteran failed to report 
in March 2003.  

On return to the Board, the case was again remanded in June 
2003.  The Board found that the evidence failed to reflect 
that the veteran had been notified of the time and place of 
the scheduled VA examination.  The Board requested that the 
claims folder be forwarded for an opinion on the etiology of 
the veteran's tinnitus, with reexamination if necessary.

Review of the record shows a May 1999 VA examination in which 
the veteran reported constant tinnitus bilaterally, present 
for many years; described as a "ringing" and "hissing" 
sound.  Diagnosis was constant tinnitus bilaterally for many 
years, ringing and hissing, which bothers the veteran when he 
thinks about it, more so when quiet, and occasionally 
preventing sleep.  Records do not show any attempt to obtain 
a medical opinion, with review of the information already in 
the veteran's claims file, on the etiology of tinnitus. 

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders. Stegall 
v. West, 11 Vet. App. 268 (1998). Where the remand orders of 
the Board are not complied with, the Board itself errs in 
failing to insure compliance. As such, the Board finds that 
the case is not ready for appellate review and must be 
remanded for further development.

An opinion as to the etiology of the veteran's tinnitus 
should be requested with review of the claims folder by the 
examiner, unless it is determined that re-examination of the 
veteran is necessary prior to providing an opinion.  In that 
case, the veteran should be notified of the date of any re-
examination, and a copy of the notice must be associated with 
the claims file.

Accordingly, the case is again Remanded to the RO for the 
following action:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied under the 
requirements of the VCAA, 38 U.S.C.A. 
§§ 5102, 5103, and 5103A, (West 2002), 
and any other applicable legal precedent.

2.  The RO should request an opinion as 
to the etiology of the veteran's 
tinnitus.  The entire claims folder, and 
a copy of this REMAND, must be sent to 
the examiner for review in conjunction 
with the opinion, and the examiner should 
note such review in the opinion.  The 
veteran may be reexamined if necessary, 
and a copy of the notice of scheduled 
reexamination must be associated with the 
claims file.

3.  After RO adjudication, if the benefit 
sought on appeal is not granted, the case 
should be returned to the Board, 
following completion of the usual 
appellate procedures.  

The Board intimates no opinion as to the ultimate outcome of 
this case. The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 


addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	LAWRENCE M. SULLIVAN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




